Title: From Thomas Jefferson to Giovanni Fabbroni, 24 May 1789
From: Jefferson, Thomas
To: Fabbroni, Giovanni



Sir
Paris May 24. 1789.

I have to acknolege the receipt of your favor of Mar. 25. and to thank you for your attentions and services to my friends Mr. Short and Mr. Rutledge. Those gentlemen have spoke to me of yourself  and Madame Fabbroni in terms which shew they have been very sensible of your civilities and are very grateful for them. Be so good also as to convey to your brother my acknoledgements for the present of his book on the subject of wine, a subject interesting to me, and which had not before been philosophically treated.
My residence in America being very far from Philadelphia I am not able, from my own acquaintance there to recommend a solid mercantile correspondent to your friend. But there happened to be in Paris a gentleman from Philadelphia, whose acquaintance there and whose knolege in that line of business enabled him to supply the recommendation I was unable to give. I inclose you a note from him to myself, and a letter of recommendation to the house he names. I expect hourly to receive from America permission to return there for a few months, and shall leave Paris as soon as I receive it. I have the honour to be with sentiments of the most perfect esteem and attachment, Sir, Your most obedient & most humble servt.,

Th: Jefferson

